Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 21 recite the limitation "the anomaly" in line 8, line 9, and line 12, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15, 17-20 and 22 are rejected based on dependency to respective independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A computer-implemented method, comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	executing a robotic process automation (RPA) workflow that performs a user interface (UI) automation using an artificial intelligence (Al) / machine learning (ML) model, by an RPA robot; [Abstract idea of conveying data via a user interface. Mental Process. (“presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). See Elec. Power Group (Fed. Cir. 2016).]
	using the AI/ML model, searching for a target graphical element in the UI to be interacted with by an activity of the RPA workflow, by the RPA robot; and [Abstract idea of collecting and analyzing data. Mental Process. A human-mind can search for a graphical element in a UI.]
	when the target graphical element is not uniquely found by the AI/ML model or cannot be interacted with, automatically attempting to correct the anomaly, by the RPA robot or the AI/ML model. [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can attempt to correct an anomaly.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 2 recites the following:
 	The computer-implemented method of claim 1, wherein the automatic attempt to correct the anomaly comprises determining whether one or more features differentiate the target graphical element from other similar graphical elements. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 3 recites the following:
 	The computer-implemented method of claim 2, wherein the determining of whether the one or more features differentiate the target graphical element from the other similar graphical elements comprises analyzing graphical elements surrounding the target graphical element within a radius, utilizing an order of the graphical elements in the UI, determining whether the target graphical element has one or more different visual characteristics, or a combination thereof. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 4 recites the following:
 	The computer-implemented method of claim 1, wherein the automatic attempt to correct the anomaly comprises changing visual characteristics of the UI and searching for the target graphical element in the UI using the changed visual characteristics. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 5 recites the following:
 	The computer-implemented method of claim 1, the automatic attempt to correct the anomaly comprises taking a default action. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 6 recites the following:
 	The computer-implemented method of claim 5, wherein the default action comprises searching a UI object library or a UI object repository for one or more UI descriptors that enable interaction with the target graphical element. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 7 recites the following:
	The computer-implemented method of claim 1, wherein when the automatic attempt to correct the anomaly is successful, the method further comprises: providing data pertaining to the automatic correction for subsequent retraining of the AI/ML model, by the RPA robot. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 8 recites the following:
 	The computer-implemented method of claim 1, wherein when the automatic attempt to correct the anomaly is not successful, the method further comprises: prompting a user for a solution to identify the target graphical element, how to interact with the target graphical element, or both, by the RPA robot. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 9 recites the following:
 	The computer-implemented method of claim 8, wherein when the guidance provided by the user is successful in enabling the RPA robot to interact with the target graphical element, the method further comprises: providing data pertaining to the user solution for subsequent retraining of the AI/ML model, by the RPA robot. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 10 recites the following:
 	The computer-implemented method of claim 8, wherein when the guidance provided by the user is not successful in enabling the RPA robot to interact with the target graphical element and the target graphical element is not necessary to complete an overall task of the RPA workflow, the method further comprises: attempting to continue execution of the RPA workflow, by the RPA robot. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 16 is rejected based on similar rationale given to claim 1.
	Claim 17 recites the following:
 	The non-transitory computer-readable medium of claim 16, wherein the automatic attempt to correct the anomaly comprises analyzing graphical elements surrounding the target graphical element within a radius, utilizing an order of the graphical elements in the UI, determining whether the target graphical element has one or more different visual characteristics, changing visual characteristics of the UI and searching for the target graphical element in the UI using the changed visual characteristics, or a combination thereof. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 18 recites the following:
 	The non-transitory computer-readable medium of claim 16, wherein when the automatic attempt to correct the anomaly is successful, the computer program is further configured to cause the at least one processor to provide data pertaining to the automatic correction for subsequent retraining of the AI/N model, and when the automatic attempt to correct the anomaly is not successful, the computer program is further configured to cause the at least one processor to prompt a user for a solution to identify the target graphical element, how to interact with the target graphical element, or both. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
	Claim 19 recites the following:
 	The non-transitory computer-readable medium of claim 18, wherein when the guidance provided by the user is successful in enabling the computer program to interact with the target graphical element, the computer program is further configured to cause the at least one processor to provide data pertaining to the user solution for subsequent retraining of the AI/ML model, and when the guidance provided by the user is not successful in enabling the computer program to interact with the target graphical element and the target graphical element is not necessary to complete an overall task of the RPA workflow, the computer program is further configured to cause the at least one processor to attempt to continue execution of the RPA workflow. [Abstract idea of collecting, analyzing, manipulating or displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor, memory, or computer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, 11-13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. US 2018/0370029 (hereinafter “Hall”).
	Regarding claim 1, Hall teaches: A computer-implemented method, comprising: [0006]
	executing a robotic process automation (RPA) workflow that performs a user interface (UI) automation using an artificial intelligence (Al) / machine learning (ML) model, by an RPA robot; [0006: “…a method for self-learning robotic process automation includes the actions of receiving, by a computing device, an automated script that includes one or more commands and that is configured to interact with graphical elements that appear on a user interface; executing, by the computing device, a command of the one or more commands of the automated script…”]
	using the AI/ML model, searching for a target graphical element in the UI to be interacted with by an activity of the RPA workflow, by the RPA robot; and [FIG. 3 and 0006: “…determining, by the computing device, that an error occurred during execution of the command of the one or more commands of the automated script…”]
	when the target graphical element is not uniquely found by the AI/ML model or cannot be interacted with, automatically attempting to correct the anomaly, by the RPA robot or the AI/ML model. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]
	Regarding claim 5: The computer-implemented method of claim 1, the automatic attempt to correct the anomaly comprises taking a default action. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]
	Regarding claim 7: The computer-implemented method of claim 1, wherein when the automatic attempt to correct the anomaly is successful, the method further comprises: providing data pertaining to the automatic correction for subsequent retraining of the AI/ML model, by the RPA robot. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]
	Regarding claim 8: The computer-implemented method of claim 1, wherein when the automatic attempt to correct the anomaly is not successful, the method further comprises: prompting a user for a solution to identify the target graphical element, how to interact with the target graphical element, or both, by the RPA robot. [FIG. 3 and 0067: “…the system may present the modification to the user and request confirmation. The system may receive confirmation and apply the modification.”]
	Regarding claim 9: The computer-implemented method of claim 8, wherein when the guidance provided by the user is successful in enabling the RPA robot to interact with the target graphical element, the method further comprises: providing data pertaining to the user solution for subsequent retraining of the AI/ML model, by the RPA robot. [FIG. 3 and 0067: “…the system may present the modification to the user and request confirmation. The system may receive confirmation and apply the modification.”]
	Regarding claim 11: The computer-implemented method of claim 1, wherein the automatic attempt to correct the anomaly comprises: attempting a self-healing process to complete missing data without user input, by the RPA robot or the AI/ML model. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]
	Regarding claim 12: The computer-implemented method of claim 11, wherein the RPA robot or the AI/ML model is configured to determine whether the self-healing process was successful by monitoring whether one or more performance metrics improve responsive to the self-healing process. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]

	Regarding claim 13: The computer-implemented method of claim 11, wherein when the self- healing process was not successful, the method further comprises: attempting one or more different techniques and monitoring whether the one or more different techniques improve the one or more performance metrics. [FIG. 3 and 0007: “These and other implementations can each optionally include one or more of the following features. The action of determining, by the computing device, whether the error or another error occurred during execution of the modified command includes determining that the error or the other error occurred during execution of the modified command. The action of determining whether to update the automated script with the modified command includes determining not to update the automated script with the modified command.”]
	Regarding claim 15: The computer-implemented method of claim 11, wherein the attempting of the self-healing process to complete the missing data without user input comprises using an exploration phase in reinforcement learning. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]
	Claim 16 is rejected based on the same citations and rationale given to claim 1. 
	Regarding claim 20: The non-transitory computer-readable medium of claim 16, wherein the automatic attempt to correct the anomaly comprises attempting a self-healing process to complete missing data without user input. [FIG. 3 and 0006: “…in response to determining that an error occurred during execution of the command, determining, by the computing device, a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command… determining whether to update the automated script with the modified command.”]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113